         Case 1:20-cv-06516-VM Document 69-1 Filed 10/02/20 Page 1 of 3
Kristin A. Seaver, CHIEF RETAIL & DELIVERY OFFICER AND EXECUTIVE V.P.
David E. Williams, CHIEF LOGISTICS & PROCESSING OPERATIONS OFFICER AND EXECUTIVE V.P.




October XX, 2020

TO: Officers, PCES, and Pay Band Managers

SUBJECT: Supplemental Guidance Memorandum

On September 21, 2020, we issued Clarifying Operational Instructions about the Postal
Service’s practices concerning Overtime, Hiring, Retail Hours, Collection Boxes, Late and Extra
Trips, Mail Processing, and Election Mail. On September 25, 2020, we issued a Memorandum
entitled “Additional Resources for Election Mail Beginning October 1” which identified additional
resources being made available for District Managers, Postmasters, Division Directors, and
Plant Managers to utilize, as they determine, to support the timely and expeditious handling of
the increased volume of Election Mail. We write today to supplement the Clarifying Operational
Instructions and the Additional Resources Memorandum in accordance with a recent federal
district court order, in order to reiterate our earlier guidance and to assist in carrying out the
specific directives required by the court order.

Election Mail is the Postal Service’s Number One Priority

Proper handling and timely delivery of Election Mail is the Postal Service’s number one priority.
As described in the Clarifying Operational Instructions and the Additional Resources
Memorandum, many long-standing recommended practices about how to treat Election Mail are
now policy requirements. District Managers, Postmasters, Division Directors, and Plant
Managers are instructed to ensure that all Election Mail is prioritized and delivered on time. To
reiterate, and by way of example, it is Postal Service policy that:

      To the extent excess capacity permits, Election Mail should be prioritized, regardless of
       the paid class. More detailed guidance on the prioritization of Election Mail is laid out in
       the Clarifying Operational Instructions and the Additional Resources Memorandum, and
       below.
      Specifically, Election Mail entered as Marketing Mail should be prioritized and advanced
       ahead of all other Marketing Mail and processed expeditiously so that it is generally
       delivered in line with First-Class Mail standards;
      Processing windows on letter and flat sorting equipment should be expanded as
       necessary to ensure that all Election Mail received prior to the First-Class Mail Critical
       Entry Time is processed that same day;
      To the extent possible, Election Mail received after the Critical Entry Time should be
       processed and advanced as if it arrived prior to the Critical Entry Time, unless doing so
       would disrupt on-time service for Election Mail received prior to the Critical Entry Time;
      Election Mail, including ballots with Green Tags 191, should be prioritized when loading
       trucks;
      All identifiable ballots returned by voters should be “cancelled” or “postmarked,”
       regardless of the method of payment of postage used, and early cancellations should be
       conducted the week before Election Day to ensure all collected ballots are processed
       timely;
      Furthermore, the Postal Service will utilize ballot monitors in each mail processing facility
       in order to ensure that as many ballots being returned by voters as possible are
       cancelled as required by our policy;
         Case 1:20-cv-06516-VM Document 69-1 Filed 10/02/20 Page 2 of 3




       Daily “all clears” should be used to ensure that all Election Mail is accounted for in the
        system and mail scheduled or “committed” to go out is processed accordingly;
       Standardized log sheets should be used to track Election Mail through processing;
       Ballots mailed close to Election Day, regardless of paid class, may be manually
        separated and moved by air or according to Priority Mail Express delivery standards;
       Extra delivery and collection trips are authorized and instructed to be used to ensure that
        completed ballots entered on Election Day reach the appropriate election official by the
        state’s designated deadline on Election Day;
       The use of extraordinary measures beyond our normal course of operations is
        authorized and expected to be used between October 26, 2020, and November 24,
        2020, to accelerate the delivery of identifiable ballots. The Additional Resources
        Memorandum provides examples of extraordinary measures that may and should be
        taken if necessary to ensure the expeditious delivery of ballots, which may also include
        manually separating ballots and moving them by air, consistent with practices used in
        past elections.

For additional discussion of the Postal Service’s policy requirements concerning the treatment
of Election Mail, please refer to the Clarifying Operational Instructions and the Additional
Resources Memorandum referenced above.

Late and Extra Trips Are Not Banned and Should Be Used When They Would Facilitate
the Expeditious Delivery of Election Mail

To reiterate, late and extra trips are not banned. Pre-approval is not needed for late and extra
trips. Because the proper handling and timely delivery of Election Mail is our number one
priority, authorizing late and extra trips through November 6, 2020, will not result in disciplinary
action. To the contrary, late and extra trips that would facilitate the on-time delivery of Election
Mail are authorized and encouraged—we are committed to using such trips to deliver Election
Mail on time.

For example, if a truck needs to be held to receive Election Mail and that delay would not cause
the truck to miss a later connection that might delay other Election Mail, the truck should be held
until it can receive the Election Mail.

Overtime Should Be Used to Deliver Election Mail

Overtime is authorized and instructed to be used to facilitate the timely delivery of Election Mail.
Further discussion regarding the use of overtime needed to expeditiously move Election Mail is
communicated in the Clarifying Operational Instructions and the Additional Resources
Memorandum.

For example, if overtime would ensure that ballots can be processed and delivered in line with
First-Class Mail delivery standards, or that a facility clears all of its Election Mail to the greatest
extent possible without impacting downstream operations that might likewise contain Election
Mail, that overtime is authorized and instructed to be used.

Report Violations of Election Mail Policies and Practices




                                                   2
         Case 1:20-cv-06516-VM Document 69-1 Filed 10/02/20 Page 3 of 3



In the event that any of our current Election Mail policies and practices are not being observed,
please report any such concerns as soon as possible so they can be corrected promptly. In the
first instance, reports should be made to the relevant ballot ambassador. If the relevant ballot
ambassador is not available or is not known, reports should be made to a relevant union
representative, who can refer reports of any Election Mail concerns to ballot ambassadors on
the reporter’s behalf. If the individual reporting the concern is unable to reach either a ballot
ambassador or union representative, the individual should contact the relevant Election Mail
coordinator; the contact information for all Election Mail coordinators is listed at
https://about.usps.com/what/government-services/election-mail/pdf/political-election-mail-
coordinators.pdf.

For example, please report any delayed ballots or any ballots that have not been prioritized, to
the relevant ballot ambassador or the Election Mail coordinator.

Recent Guidance Should Be Explained to Your Direct Reports

As soon as possible, please explain to each of your direct reports the policies and practices
described here, including the reporting structure discussed above. Please also explain to each
of your direct reports the policies and practices described in the Clarifying Operational
Instructions and the and Additional Resources Memorandum that are relevant to each direct
report, taking into account their individual responsibilities.

If You Have Questions About Recent Guidance, Ask

To provide consistent guidance across the nation, if you have questions regarding Logistics and
Processing Operations, please contact Mike Barber, Vice President, Processing and
Maintenance Operations. If you have any questions regarding Retail and Delivery Operations,
please contact Joshua Colin, Vice President, Delivery Operations or Angela Curtis, Vice
President, Retail and Post Office Operations. Contact information for these individuals can be
found in the internal directory.




                                                3
